Case 2:19-cr-00642-VAP Document 170 Filed 08/07/20 Page 1 of 2 Page ID #:4021



                                                                          FILED
  1                                                             CLERK, U.S. DISTRICT COURT


  2                                                                 AUG. 7, 2020
  3                                                           CENTRAL DISTRICT OF CALIFORNIA

  4                                                                         cc
                                                                BY: ___________________ DEPUTY


  5
  6
  7
  8
  9                           UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                  Case No. LACR19-00642-VAP *
                                                        LACR20-00155-VAP
 13              Plaintiff,
 14        vs.                                ORDER ON DEFENDANT’S
                                              EX PARTE APPLICATION
 15 IMAAD SHAH ZUBERI,                        FOR ORDER SEALING
                                              DOCUMENTS
 16              Defendant.
                                              [UNDER SEAL]
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 170 Filed 08/07/20 Page 2 of 2 Page ID #:4022




  1         For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
  2 for Order Sealing Documents, it is hereby ordered that:
  3         (1) Under Seal Filing;
  4         (2) [Proposed] Order;
  5         (3) Defendant’s Ex Parte Application for Order Sealing Documents;
  6         Declaration of Ivy A. Wang; and
  7         (4) this [Proposed] Order on Defendant’s Ex Parte Application for Order
  8         Sealing Documents
  9 shall be filed under seal until further order of this Court.
 10
 11   Dated: August 7, 2020
 12                                              HONORABLE VIRGINIA A. PHILLIPS
                                                 UNITED STATES DISTRICT JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
